Title: To James Madison from Thomas Hazard Jr., 23 February 1815
From: Hazard, Thomas Jr.
To: Madison, James


                    
                        Respected friend.
                        New Bedford 2 mo 23. 1815
                    
                    Permit me to congratulate thee & the government, on the happy restoration of Peace to our country, after an arduous struggle for nearly three years, against one of the most powerful monarchies in the world, & the

mistaken views of domestic opposition, the government has withstood the Storm in vindication of those vital principles of right, which no nation can abandon, but with the sacrifice of its honor, it must be particularly pleasing to all the friends of our country & government, to see the war closed so very honourably to the American character, which now undoubtedly commands the respect & admiration of astonished Europe, those who have heretofore presumed on our divisions, to trifle with our rights, will feel the necessity of respecting us in future, which has put the country in a commanding situation that will produce incalculable advantages. As a number of appointments will probably now be made to reside within the British dominions, I will take the liberty of asking the favor of thee, if thou finds it consistant with thy views, to appoint my son Thomas Rodman Hazard consul at Liverpool in England, he has resided in Liverpool Six or Seven years, & has done merchantile business with reputation to himself & to the satisfaction of those who have employed him, waving the partiality of a father, I can with great confidence recommend him, as a man of good capacity, of industrious habits, & of an excellent moral character, & that, Should he be appointed, the government may depend on every thing being done within his power to fulfil their expectations & wishes. Please to present my respects to thy lady, & believe me to be with great respect thy assured friend.
                    
                        
                            Thos. Hazard Jun
                        
                    
                